Citation Nr: 1241942	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hip condition to include as due to the service connected traumatic arthritis of the lumbar spine, status post compression fracture of L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to December 1963.  

The Veteran died on June [redacted], 2010.  The Veteran's surviving spouse submitted a timely request for substitution of claimant upon the death of claimant.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The claim was previously remanded in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant, the Veteran's wife, seeks to reopen claims of entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicides, and, for service connection for a bilateral hip condition as due to the service connected traumatic arthritis of the lumbar spine.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Veteran and the appellant testified at a hearing in front of the Decision Review Officer (DRO) in June 2008.  At the hearing, the Veteran testified that he had been treated at the VA since 1999 or 2000.  The DRO noted that records from 2002 to 2004 and from 2007 to 2008 had been associated with the claim file.  It was discussed that the DRO would obtain the outstanding records. 

A review of the paper claim file and Virtual VA file shows that VA outpatient treatment records from January 2002 to March 2004, May 2007 to June 2008 and September 2008 to January 2010 have been associated with the claim file.  Additional some VA outpatient treatment records from 1999 have been associated with the claim file via Social Security records obtained.  The Board notes that while the supplemental statement of the case of February 2010 notes that VA outpatient treatment records from February 26, 2004 to August 24, 2006 had been obtained, a review of both the paper and Virtual VA file does not contain a copy of these records, except for a VA examination conducted in August 2008.  Moreover, it is not clear that records from 2000 to 2002 have been obtained.  Considering the Veteran's testimony and the review of the claim records on file, there appears that there may be outstanding VA outpatient treatment records that are yet to be associated with the claim file.  To ensure due process, these records must be obtained and associated with the claim file.

Additionally, the hearing transcript indicates that the Veteran submitted two pieces of evidence at the hearing: (1) an immunization record and (2) Vietnamese money.  A review of the claim file shows this evidence was not associated with the claim file.  On remand, the RO/AMC should attempt to locate the evidence, or in the alternative, request that the appellant submit duplicate copies of the same.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA outpatient treatment records from the VA Medical Center in Phoenix, Arizona, from 1999 through December 2001, April 2004 through April 2007, July 2008 to September 2008, and January 2010 to June 2010, to the extent not already on file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should associate with the claim file the evidence submitted at the June 2008 DRO hearing.  If the evidence is unavailable, the appellant should be informed of the same and be requested to submit duplicate copies if available.  

3.  Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


